DETAILED ACTION
This Office Action is in response to an application that was filed on 06/22/2020. Claims 1-15 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 7, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crockett (US 5,550,712 and Crockett hereinafter).
Regarding claim 1, Crockett discloses an electrical equipment (item 10 of Figs. 1_3 and 3:3-8 shows and indicates electrical equipment 10 {apparatus}) comprising a housing (item 12 of Figs. 1_3 and 3:3-8 shows and indicates housing 12); the housing comprising a cover panel, a peripheral wall, and a chamber defined by the peripheral wall and the cover panel (items 16, 18 of Figs. 1_3 and 3:3-8 shows and indicates where housing 12 is comprised of a cover panel 18 {lower housing portion}, a peripheral wall 16 {upper housing portion}, and a chamber defined by peripheral wall 16 and cover panel 18); a part of the cover panel being fastened to upper edges of the peripheral wall (item 17 of  Fig. 3 and 4:15-21 shows and indicates that part of cover panel 18 being fastened to upper edges of peripheral wall 16 through protective bumper seal 17); the electrical equipment wherein at least one support element which is installed inside the chamber at a distance from the peripheral wall, and is configured to support the cover panel (item 22 of Figs.1- 3 and 4:1-4 shows that within electrical equipment 10  will be comprised of support element 22 {grommet} installed inside the chamber at a distance from peripheral wall 16, where support element 22 is configured to support cover panel 18).

Regarding claim 2, Crockett discloses an electrical equipment, wherein the at least one support element comprises at least one protrusion extending from a support panel, the support panel being attached to the peripheral wall (items 14, 26 of Figs.1_3 & items 34, 36 of Figs. 2B-3 and 3:3-8 & 3:55-61 & 4:1-11 shows where support element 22  is comprised of protrusion 36 {second side 36 of grommet 22} extending from support panel 14 {base}, and where support panel 14 is attached to peripheral wall 16 through first support member 26 and the first side 34 of support element 22).

Regarding claim 3, Crockett discloses an electrical equipment, wherein the support panel is a middle panel which is fastened to the peripheral wall or to a bottom wall, the middle panel being located between the cover panel and the bottom wall, a Fig. 3 and 3:3-8 & 4:1-11 shows where support panel 14 is middle panel 14 which is fastened to the peripheral wall 16 through first support member 26 and the first side 34 of support element 22; and where the middle panel 14 is located between cover panel 18 and the bottom wall 16-bottom; and where bottom wall 16-bottom is attached to lower edges of peripheral wall 16; and where middle panel 14 divides the chamber into an upper chamber and a lower chamber).

Regarding claim 5, Crockett discloses an electrical equipment, wherein the cover panel and the at least one support element are configured such that the cover panel and the at least one support element are under constraint when edges of the cover panel are fastened to edges of the peripheral wall (item 40 of Fig. 3 and 3:3-8 & 4:1-21 shows where cover panel 18 and support element 22 are configured such that cover panel 18 and support element 22 are under constraint when edges of cover panel 18 are fastened to edges of the peripheral wall 16 through the engagement of nut 40).

Regarding claim 7, Crockett discloses an electrical equipment, further comprising an auxiliary element configured to fasten the at least one support element to a lower surface of the cover panel (Fig. 3 & item 28 of Figs. 1_3 and 4:1-21 shows where the electrical equipment 10 further comprises auxiliary element 40 {nut} configured to fasten support element 22 to a lower surface of cover panel 18 through second support member 28).

Regarding claim 11, Crockett discloses an electrical equipment, wherein the auxiliary element comprises a bolt; the lower surface of the cover panel comprising a bolt slot corresponding to the bolt; a thread shape of the bolt matching a thread shape of an inner wall of the bolt slot (Fig. 3 & item 28 of Figs. 1_3 and 4:1-21 shows where auxiliary element 40 comprises a bolt; and where that the lower surface of cover panel 18 comprises a bolt slot corresponding to the bolt at the second support member 28; and where it is understood to show that a thread shape of the bolt matches the thread shape of an inner wall of the bolt slot).

Regarding claim 12, Crockett discloses an electrical equipment, wherein the at least one protrusion is a cylinder (Figs.1-2B and 3:55-61 shows and indicates where protrusion 36 is a cylinder).

Regarding claim 14, Crockett discloses an electrical equipment, wherein the part of the cover panel which is fastened to the upper edges of the peripheral wall comprises edges of the cover panel (Fig. 3 and 4:5-21 shows and indicates that electrical equipment 10 would be comprised of edges of the cover panel 18 when cover panel 18 is fastened to the upper edges of peripheral wall 16).

Claims 1, 2, 3, 4, 5, 11, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crockett.
Regarding claim 1, Crockett discloses an electrical equipment (item 10 of Figs. 1_3 and 3:3-8 shows and indicates electrical equipment 10 {apparatus}) comprising a housing (item 12 of Figs. 1_3 and 3:3-8 shows and indicates housing 12); the housing comprising a cover panel, a peripheral wall, and a chamber defined by the peripheral wall and the cover panel (items 16, 18 of Figs. 1_3 and 3:3-8 shows and indicates where housing 12 is comprised of a cover panel 18 {lower housing portion}, a peripheral wall 16 {upper housing portion}, and a chamber defined by peripheral wall 16 and cover panel 18); a part of the cover panel being fastened to upper edges of the peripheral wall (item 17 of  Fig. 3 and 4:15-21 shows and indicates that part of cover panel 18 being fastened to upper edges of peripheral wall 16 through protective bumper seal 17); the electrical equipment wherein at least one support element which is installed inside the chamber at a distance from the peripheral wall, and is configured to support the cover panel (item 26 of Figs.1_3  and 3:3-8 & 3:30-45 & 4:5-11 shows that within electrical equipment 10  will be comprised of support element 26 {first support member} installed inside the chamber at a distance from peripheral wall 16, where support element 26 is configured to support cover panel 18).

Regarding claim 2, Crockett discloses an electrical equipment, wherein the at least one support element comprises at least one protrusion extending from a support panel, the support panel being attached to the peripheral wall (Figs.1_3 and 3:3-8 & 3:30-45 & 4:5-11 shows where support element 26 is comprised of protrusion protrusion-26 extending from support panel 16-bottom, and where support panel 16-bottom is attached to peripheral wall 16).
Regarding claim 4, Crockett discloses an electrical equipment, wherein the support panel is a bottom wall, a part of the bottom wall being attached to lower edges of the peripheral wall (Figs.1_3 and 3:3-8 & 3:30-45 & 4:5-11 shows where support panel 16-bottom is bottom wall 16-bottom, and where bottom wall 16-bottom is attached to lower edges of peripheral wall 16).

Regarding claim 5, Crockett discloses an electrical equipment, wherein the cover panel and the at least one support element are configured such that the cover panel and the at least one support element are under constraint when edges of the cover panel are fastened to edges of the peripheral wall (item 30 of Fig. 3 & Fig. 1 and 3:3-8 & 3:30-45 & 4:5-11 shows where cover panel 18 and support element 26 are configured such that cover panel 18 and support element 26 are under constraint when edges of cover panel 18 are fastened to edges of the peripheral wall 16 through grommet receptacle 30).

Regarding claim 7, Crockett discloses an electrical equipment, further comprising an auxiliary element configured to fasten the at least one support element to a lower surface of the cover panel (Fig. 3 and 3:3-8 & 3:30-45 & 4:5-11 shows where the electrical equipment 10 further comprises auxiliary element 30 {grommet receptacle} configured to fasten support element 26 to a lower surface of cover panel 18).

Regarding claim 12, Crockett discloses an electrical equipment, wherein the at least one protrusion is a cylinder (Fig. 1 and 3:30-45 shows and indicates where protrusion 26-protrusion is a cylinder).

Regarding claim 13, Crockett discloses an electrical equipment, wherein the at least one protrusion is integrally formed with the support panel (Fig. 3 and 3:30-45 & 4:5-11 shows and indicates where protrusion 26-protrusion is integrally formed with support panel 16-bottom).

Regarding claim 14, Crockett discloses an electrical equipment, wherein the part of the cover panel which is fastened to the upper edges of the peripheral wall comprises edges of the cover panel (Fig. 3 and 4:5-21 shows and indicates that electrical equipment 10 would be comprised of edges of the cover panel 18 when cover panel 18 is fastened to the upper edges of peripheral wall 16).

Claims 1, 2, 3, 5, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanbin et al. (CN203930965U and Yanbin hereinafter).
Regarding claim 1, Yanbin discloses an electrical equipment (Figs. 1-2 and abstract & ¶[0032] from the Espacenet Translation shows and indicates electrical equipment 1 of Figs. 1-2) comprising a housing (items 1-1, 1-2 of Figs. 1-2 and abstract & ¶[0032-0033] from the Espacenet Translation shows and indicates housing 1-1_1-2 {housing 1-1 and upper cover 1-2}); the housing comprising a cover panel, a peripheral wall, and a chamber defined by the peripheral wall and the cover panel (Figs. 1-2 and abstract & ¶[0032-0033] from the Espacenet Translation shows and indicates where housing 1-1_1-2 is comprised of a cover panel 1-2, a peripheral wall 1-1, and a chamber defined by peripheral wall 1-1 and cover panel 1-2); a part of the cover panel being fastened to upper edges of the peripheral wall (Figs. 1-2 and abstract & ¶[0032-0033] from the Espacenet Translation shows and indicates that part of cover panel 1-2 being fastened to upper edges of peripheral wall 1-1); the electrical equipment wherein at least one support element which is installed inside the chamber at a distance from the peripheral wall, and is configured to support the cover panel (items 8-1, 4-1 of Figs. 1-2 and abstract & ¶[0033-0034] from the Espacenet Translation shows and indicates that within electrical equipment of Figs. 1-2  will be comprised of support element 8-1_4-1 {first connecting post 8-1 and first support column 4-1} installed inside the chamber at a distance from peripheral wall 1-1, where support element 8-1_4-1 is configured to support cover panel 1-2).

Regarding claim 2, Yanbin discloses an electrical equipment, wherein the at least one support element comprises at least one protrusion extending from a support panel, the support panel being attached to the peripheral wall (items 7 , 6, 1-3 of Figs. 1-2 and abstract & ¶[0033-0034 & 0037] from the Espacenet Translation shows and indicates  where support element 8-1_4-1  is comprised of protrusion 8-1_4-1-protrusion extending from support panel 7 {substrate/base plate}, and where support panel 7 is attached to peripheral wall 1-1 through boss 1-3 and screws 6).

Regarding claim 3, Yanbin discloses an electrical equipment, wherein the support panel is a middle panel which is fastened to the peripheral wall or to a bottom wall, the middle panel being located between the cover panel and the bottom wall, a part of the bottom wall being attached to lower edges of the peripheral wall, wherein the middle panel divides the chamber into an upper chamber and a lower chamber (Figs. 1-2 and abstract & ¶[0033-0034 & 0037] from the Espacenet Translation shows and indicates where support panel 7 is middle panel 7 which is fastened to the peripheral wall 1-1 through boss 1-3 and screws 6; and where the middle panel 7 is located between cover panel 1-2 and the bottom wall 1-1-bottom; and where bottom wall 1-1-bottom is attached to lower edges of peripheral wall 1-1; and where middle panel 7 divides the chamber into an upper chamber and a lower chamber).

Regarding claim 5, Yanbin discloses an electrical equipment, wherein the cover panel and the at least one support element are configured such that the cover panel and the at least one support element are under constraint when edges of the cover panel are fastened to edges of the peripheral wall (Fig. 2 and abstract & ¶[0033-0034 & 0037] from the Espacenet Translation shows and indicates where cover panel 1-2 and support element 8-1_4-1 are configured such that cover panel 1-2 and support element 8-1_4-1 are under constraint when edges of cover panel 1-2 are fastened to edges of the peripheral wall 1-1 {as shown in Fig. 2} through boss 1-3 and screws 6).

	Regarding claim 7, Crockett discloses an electrical equipment, further comprising an auxiliary element configured to fasten the at least one support element to a lower surface of the cover panel (item 5-1 of Figs. 1-2 and abstract & ¶[0033] from the Espacenet Translation shows and indicates where the electrical equipment of Figs 1-2 further comprises auxiliary element 5-1 {first elastic support member} configured to fasten support element 8-1_4-1 to a lower surface of cover panel 1-2).

	Regarding claim 12, Yanbin discloses an electrical equipment, wherein the at least one protrusion is a cylinder (Fig. 2 and abstract & ¶[0033-0034 & 0037] from the Espacenet Translation is interpreted to show where protrusion 8-1_4-1-protrusion is a cylinder).
	In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate where the protrusion is a cylinder, as shown by Yanbin in Fig 2. Further, the applicant has not presented an explanation or indicated in the specifications that this particular shape or form of the protrusions is significant or anything more than one of a numerous shape or form configurations of protrusions that a person of ordinary skill in the art would find obvious in an electrical equipment. Therefore, a change in shape or form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crockett, as detailed in the second rejection of claims 7 and 1 above, in view of Alameh et al. (US 2014/0239982 A1 and Alameh hereinafter).
Regarding claim 8, Crockett discloses an electrical equipment, wherein the auxiliary element comprises a layer formed between a second support end of the at least one protrusion and the lower surface of the cover panel, so as to fasten the at least one protrusion to the lower surface of the cover panel, wherein a distance between the first support end and the second support end is the height of the at least one support element (items 22, 28 of Figs.1_3 and 3:3-8 & 3:30-45 & 4:5-11  shows where auxiliary element 30 is comprised of layer 22 {grommet} formed between second support end 26_30 of protrusion 26-protrusion and the lower surface 28 {second support member} of cover panel 18, so as to fasten protrusion 26-protrusion to lower surface 28 of cover panel 18; and where a distance between first support end 26_16 and second support end 26_30 is the height of support element 26). 
However, Crockett does not disclose an adhesive layer.
Alameh discloses an adhesive layer (items 707, 717, 719, 713, 705 of Fig. 7A and ¶[0036] shows and indicates adhesive layers 717 and 719 formed around  grommet 707 to secure the bottom surface of decorative medallion 705 to PCB surface 713).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an adhesive layer into the structure of Crockett. One would have been motivated in the electrical equipment of Crockett and have the adhesive layer in order to secure the cover panel to the peripheral wall, as implied by Alameh in ¶[0036], in the electrical equipment of Crockett.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crockett in view of Alameh, detailed in the rejection of claim 8 above, as evidenced by Hynynen (US 2019/0000416 A1 and Hynynen hereinafter).
Regarding claim 9, modified Crockett discloses an electrical equipment,  wherein the adhesive layer is made of a soft and flexible material, so as to absorb at least part of vibrations of the cover panel (Crockett: Figs.1_3 and 3:3-8 & 3:30-45 & 4:5-11  shows where layer 22 is made of soft flexible material; Alameh: Fig. 7A and ¶[0036]shows and indicates adhesive layers 717 and 719 formed of epoxy, where epoxy is soft and flexible, as evidenced by Hynynen in ¶[0041]; where the limitation phrase "to absorb at least part of vibrations of the cover panel" is a recitation of intended use and is interpreted to only require the ability to so perform; since the electrical equipment of modified Crockett is capable of performing the intended use, modified Crockett meets this claim recitation {in the case of product claim, only the structure of the claim distinguishes over the prior art; furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987)}).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crockett in view of Alameh (evidenced by Hynynen), detailed in the rejection of claim 9 above, as evidenced by Williams (US 2017/0133304 A1 and Williams hereinafter).
Regarding claim 10, modified Crockett discloses an electrical equipment, wherein the material of the adhesive layer is an adhesive sealant glue (Alameh: Fig. 7A and ¶[0036]shows and indicates adhesive layers 717 and 719 formed of epoxy, where epoxy is a sealant glue, as evidenced by Williams in ¶[0120]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yanbin, as detailed in the rejection of claims 7 and 1 above, in view of Kosei et al. (JPH07182095A and Kosei hereinafter).
Regarding claim 8, Yanbin discloses an electrical equipment, wherein the auxiliary element formed between a second support end of the at least one protrusion and the lower surface of the cover panel, so as to fasten the at least one protrusion to the lower surface of the cover panel, wherein a distance between the first support end and the second support end is the height of the at least one support element (Figs. 1-2 and abstract & ¶[0033 & 0036] from the Espacenet Translation shows and indicates where auxiliary element 5-1 {made from conductive rubber} is formed between second support end 8-1_4-1_1-2 of protrusion 8-1_4-1-protrusion and the lower surface of cover panel 1-2, so as to fasten protrusion 8-1_4-1-protrusion to lower surface of cover panel 1-2; and where a distance between first support end 8-1_4-1_7 and second support end 8-1_4-1_1-2 is the height of support element 8-1_4-1). 
However, Yanbin does not disclose an adhesive layer.
Kosei discloses an adhesive layer (items 35b, 35a, 35 of Fig. 8 and ¶[0052] from the Espacenet Translation shows and indicates contact member 35 is formed by elastic member 35 made of a conductive rubber and conductive adhesive to adhere metal plate 35a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an adhesive layer into the structure of Yanbin. One would have been motivated in the electrical equipment of Yanbin and have the adhesive layer in order to adhere the cover panel to the protrusions, as implied by Kosei in ¶[0052], in the electrical equipment of Yanbin.

Regarding claim 9, modified Yanbin discloses an electrical equipment,  wherein the adhesive layer is made of a soft and flexible material, so as to absorb at least part of vibrations of the cover panel (Yanbin: Figs. 1-2 and abstract & ¶[0033 & 0036] from the Espacenet Translation shows and indicates where auxiliary element 5-1, formed of conductive rubber, is soft and flexible material so as to absorb the vibrations of cover panel 1-2; Kosei: Fig. 8 and ¶[0052] from the Espacenet Translation shows and indicates elastic member 35 made of a conductive rubber and conductive adhesive).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yanbin in view of Kosei, detailed in the rejection of claims 8 and 9 above, as evidenced by Wallace et al. (US 6,295,031 B1 and Wallace hereinafter).
Regarding claim 10, modified Yanbin discloses an electrical equipment, wherein the material of the adhesive layer is an adhesive sealant glue (Kosei: Fig. 8 and ¶[0052] from the Espacenet Translation shows and indicates elastic member 35 made of a conductive rubber and conductive adhesive, where the conductive adhesive is glue, as evidenced by Wallace in 6:49).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yanbin, as detailed in the rejection of claim 1 above, in view of Harris et al. (US 2019/0181407 A1 and Harris hereinafter), as motivated by Miller et al. (US 2013/0200828A1 and Miller hereinafter).
Regarding claim 15, Yanbin discloses an electrical equipment, wherein a printed circuit board (item 3-1 of Figs. 1-2 and abstract & ¶[0033-0034] from the Espacenet Translation shows and indicates printed circuit board 3-1). 
However, Yanbin does not disclose an inverter, a DC-to-DC converter or an onboard charger.
Harris discloses an inverter (claim 17 indicates an inverter printed circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inverted into the structure of Yanbin. One would have been motivated in the electrical equipment of Yanbin and have the inverter in order to reduce the influence of vibrations indicated by Kosei in the abstract and ultimately provide an inverter system and reduce NVH issues in a provided electrical equipment for vehicles, as motivated by Miller in ¶[0002], in the electrical equipment of Yanbin.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inverter, as shown by Miller. Further, the applicant has not presented an explanation or indicated in the specifications that this particular form of the electrical equipment is significant or anything more than one of a numerous form configuration of an electrical equipment that a person of ordinary skill in the art would find obvious in an electrical equipment. Therefore, a change in form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the primary reason for allowance is due to an electrical equipment, wherein: the at least one protrusion comprises a first support end which is attached to a support area of an upper surface of the support panel; and a distance between a boundary of the support area and the peripheral wall is equal to ⅓ of one of the length and the width of the support panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847